NOTICE OF ALLOWANCE
Election/Restrictions
This application is in condition for allowance except for the presence of claims 21-25 and 28-30 directed to a method non-elected without traverse.  Accordingly, claims 21-25 and 28-30 have been cancelled.

Allowable Subject Matter
2. 	Claims 1-5, 8-11, 15-16, and 19-20 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “a controller configured to cause the gas delivery system to selectively supply an etch gas mixture to the upper chamber region and to strike plasma in the upper chamber region and selectively etch a silicon nitride layer of the substrate that is exposed to the plasma relative to an epitaxial-silicon (epi-Si) layer of the substrate that is exposed to the plasma, wherein a gap between a lower surface of the gas distribution device and an upper surface of the substrate during the etching is 20 mm to 80 mm” in the context of other limitations of the claim.
Regarding claim 11:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “a controller configured to selectively enable purge gas flow to the purge gas plenum and to supply plasma to the upper chamber region and selectively etch a silicon nitride layer of the substrate that is exposed to the plasma relative to at least one other layer of the substrate that is exposed to the plasma, the at least one other layer of the substrate selected from a group consisting of silicon dioxide (SiO2), silicon oxycarbonitride (SiOCN), silicon germanium (SiGe), amorphous silicon (a-Si), and epitaxial-silicon (epi-Si), wherein the controller is configured to, durinq the etchinq of the silicon nitride layer of the substrate relative to the at least one other layer of the substrate, control purge gas flow and plasma gas flow such that a temperature of a mixture of the purge gas and the plasma gas within the chamber region is less than 100 degrees Celsius” in the context of other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN KENDALL/
Primary Examiner, Art Unit 1718